RICHARDSON, J.,
concurring in part; dissenting in part.
The majority holds that the trial court had subject matter jurisdiction in this case and that the complaint alleged a justiciable controversy. I concur in the first part of that holding but do not agree the court erred in dismissing the complaint.
The majority correctly sets forth the law regarding the guidelines for determining if a justiciable controversy exists, and I will not repeat the discussion of the law. However, I conclude that applying the criteria set forth, the trial court correctly determined there was no justiciable controversy. Plaintiff’s complaint does not set forth a definite and concrete controversy; rather it seeks a broad declaration of rights. There is not alleged a specific factual situation upon which the trial court could base a declaratory judgment. The plaintiff seeks, in essence, an interpretation of Disciplinary Rules 7-110(B) and 9-101 as they would be applied to advice given by plaintiff and his professional staff under the very general guidelines reflected in his assessment of his statutory duties. It takes little imagination to predict that there will be a variety of fact situations arise that would invoke application of the disciplinary rules of defendant. A declaration that plaintiff’s interpretation of the disciplinary rules, vis a vis his statutory *769duties, is correct or incorrect will not necessarily resolve the individual fact situations.
Arguably, this problem would only arise in formulating a judgment on the merits of the complaint. However, it does point out the fact that the alleged controversy cannot be completely and finally resolved in a declaratory judgment action. I conclude this case simply poses a difference of opinion as to the meaning of defendant’s disciplinary rules. This dispute in interpretation is reflected in two advisory opinions, one issued by the plaintiff and one issued by the defendant.
If the majority is correct that there is a justiciable controversy which the court can finally resolve, then the resolution must take one of three forms. The court would have to adopt either the opinion of the plaintiff that his interpretation of his statutory duties would not be in violation of the defendant’s rules or the opposing views of defendant. The third alternative would be for the court to interpret defendant’s rules and set forth guidelines for the plaintiff in carrying out his statutory duties. Each of these alternatives is not a final solution. The court should not be called upon to anticipate all fact situations that may arise regarding advice given by plaintiff to administrative agencies. There simply is no basis in the complaint or the general assessment of plaintiff’s statutory duties for predicting how defendant’s disciplinary rules should be applied in the future.
Assuming that the complaint alleged a justiciable controversy, I nevertheless conclude the trial court did not err. It correctly noted that, regardless of the correctness of its determination on the justiciability issue, it had discretion to dismiss the complaint on the basis that declaratory relief was not appropriate. See ORS 28.060; Campbell v. Henderson, 241 Or 75, 403 P2d 902 (1965); Recall Bennett Com. v. Bennett et al., 196 Or 299, 249 P2d 479 (1952); Rahoutis v. Unemployment Commission, 171 Or 93, 136 P2d 426 (1943). A trial court’s refusal to entertain a declaratory judgment action is especially proper where the question can be better determined in another proceeding. Brooks v. Dierker, 275 Or 619, 552 P2d 533 (1976); Nelson v. Knight, 254 Or 370, 460 P2d 355 (1969).
*770The discipline of lawyers is provided for by statute. ORS 9.490-9.580. In the present case, the trial court determined that the administrative and judicial processes of lawyer discipline recognize the specialized competence of the defendant to investigate, regulate and monitor the professional conduct of lawyers. That specialized forum provides a better avenue to determine the relative merits of the competing interpretations of the disciplinary rules on a case by case basis.
In summary, I conclude that the court had subject matter jurisdiction, that the complaint did not allege a justiciable controversy and that, assuming justiciability, the trial court did not abuse its discretion in dismissing the complaint. I would affirm the judgment in favor of defendant.
Warden, Warren and Van Hoomissen, Judges, join in this opinion.